department of the treasury internal_revenue_service washington d c date number release date cc psi wta-n-1211412-01 uilc internal_revenue_service national_office field_service_advice memorandum for appeals officer area from paul f kugler associate chief_counsel passthroughs and special industries cc psi subject class_life of this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend taxpayer issue for purposes of depreciation classification is includible in asset class or asset class of revproc_87_56 c b conclusion is includible in asset class for depreciation classification purposes facts taxpayer is a corporation engaged in the manufacturing and distribution business taxpayer uses returnable to market its products although many different sizes of are used all are collectively referred to as taxpayer’s was initially made of during world war ii taxpayer used for its taxpayer converted to in the 1950’s during the manufacturing process taxpayer’s is filled with and automatically stacked on pallets the size of the determines how many can be stacked on a pallet forklift trucks move the to storage pending shipment to customers taxpayer contends that because of technological advancements in design over the years and changes in customer preferences earlier generations of have become obsolete in addition because the is outside taxpayer’s control_over of the time a significant percentage of taxpayer’s is lost or damaged annually for these reasons taxpayer estimates that the average life of its is about years on the other hand examination contends that has a 20-year useful_life since taxpayer has argued that a 3-year recovery_period is appropriate for its prior to this time taxpayer recovered the cost of its over years law and analysis sec_167 of the internal_revenue_code provides a depreciation allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer were an elector prior to its revocation sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation deduction would be computed based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations sets out the method for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the use is insubstantial in relation to all of the taxpayer’s activities revproc_87_56 sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 the revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the same item of depreciable_property can be described in both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through in which case the item is classified in the asset category see 111_tc_105 item described in both an asset and an activity category furniture and fixtures should be placed in the asset category the business activity asset classes described below are set forth in revproc_87_56 asset class manufacture of other food and kindred products includes assets used in the production of foods and beverages not included in certain other asset classes not pertinent here assets in this class have a recovery_period of years for purposes of sec_168 and sec_12 years for purposes of sec_168 asset class manufacture of food and beverages--special handling devices includes assets defined as specialized materials handling devices such as returnable pallets palletized containers and fish processing equipment including boxes baskets carts and flaking trays used in activities as defined in certain asset classes including asset class assets in this class have a recovery_period of years for purposes of sec_168 and sec_4 years for purposes of sec_168 in the present case taxpayer’s business activity is defined in asset class and taxpayer’s is not included in the asset classes consisting of specific assets used in all business activities the question presented is whether taxpayer’s is included in the subsidiary asset class to answer this question we must consider the historical evolution of subsidiary asset classes we note at the outset that under current depreciation law the actual_useful_life of taxpayer’s property does not determine its asset class prior to the advent of class_life depreciation regimes the most recent of which is set forth in sec_168 macrs depreciation_deductions were calculated based on taxpayer-specified useful lives and salvage values using prescribed depreciation methods this facts and circumstances depreciation regime was rife with factual disputes between taxpayers and the service over useful_life and salvage_value in the service issued bulletin_f a compendium of useful lives as a guide for taxpayers and revenue agents this document provided useful lives for thousands of assets organized by industry a revised and significantly enlarged bulletin_f was issued in with respect to a -year life was provided for machinery and equipment and a -year life was provided for we note that at the time these documents were prepared was made of rather than in order to provide taxpayers with a greater degree of certainty regarding the amount of their depreciation_deductions revproc_62_21 1962_2_cb_418 was published setting forth new guidelines and rules for depreciation the revenue_procedure states that the guideline lives apply to broad classes of assets rather than to individual assets a taxpayer's depreciable_property was to be depreciated under a single asset class unless the property was specifically listed elsewhere in the revenue_procedure the guideline lives were divided into four groups group three consisted of asset classes for manufacturing activities food and beverage manufacturers were included in class a 12-year life was provided for this class group one included assets used by business in general cla sec_5 of group one was comprised of so-called subsidiary_assets this class included equipment such as jigs dies molds and patterns returnable containers and pallets crockery glassware linens and silverware and other subsidiary_assets which are commonly and properly accounted for separately from those assets falling within the guideline classes in group two three or four c b pincite the revenue_procedure states that subsidiary_assets are more usually and properly accounted for under a method_of_accounting other than a method_of_depreciation using a life expressed in terms of years a life was not provided for these assets revproc_62_21 was supplemented by revproc_62_21 supplement ii 1963_2_cb_744 which consisted of questions and answers answer provides that the subsidiary_assets guideline_class in group one is relatively limited in scope and that generally useful_life measured in years is not appropriate for the assets in the class because factors other than wear tear and decay have a greater weight in determining the proper method and period of cost_recovery answer goes on to provide that whenever depreciation with the useful_life measured in years is the usual method_of_accounting for the assets for tax purposes the assets will properly fall in a guideline_class other than subsidiary_assets c b at749 sec_1_167_a_-11 of the income_tax regulations provided a depreciation system elective by the taxpayer based on class lives asset guideline classes and asset depreciation ranges cladr sec_1_167_a_-11 provides that for purposes of cladr property shall be included in the asset_guideline_class for the activity in which the property is primarily used even though the activity is insubstantial in relation to all the taxpayer’s activities sec_1_167_a_-11 provides that the term subsidiary_assets includes jigs dies molds returnable containers glassware silverware textile mill cam assemblies and other equipment included in group one cla sec_5 of revproc_62_21 the regulation further provides that these assets are usually and properly accounted for separately from other_property and under a method_of_depreciation not expressed in terms of years sec_1_167_a_-11 provides that asset guideline classes and periods and asset depreciation ranges will from time to time be established supplemented revised and published in the internal_revenue_bulletin rev_proc 1971_2_cb_553 was published to set forth the asset guideline classes asset guideline periods and asset depreciation ranges referred to in sec_1_167_a_-11 asset class of the revenue_procedure is the direct predecessor of asset class of revproc_87_56 the asset_guideline_period for this class wa sec_12 years a separate class for subsidiary_assets was not provided revproc_72_10 1972_1_cb_721 was published to restate under the rules authorized by sec_167 adr the asset guideline classes depreciation periods and depreciation ranges referred to in sec_1_167_a_-11 the description of asset class in revproc_72_10 is identical to the description in revproc_71_25 similarly no subsidiary_assets class was provided sec_167 of the code was enacted by the revenue act of act the legislative_history of the act indicates that congress was concerned about the lack of subsidiary asset classes under the adr system congress noted that under the guidelines subsidiary_assets had a depreciation class separate from that provided for other major items of equipment in the respective industry the legislative_history states that a separate class was provided for subsidiary_assets because in some cases their useful lives were substantially shorter than other assets used in the industry under the adr system however subsidiary_assets are grouped in a class with other major assets in the industry which class had in some cases a substantially longer life congress indicated that treasury was studying the lives of subsidiary_assets and considering whether to develop a separate class with a shorter life for these assets s rep no 92nd cong st sess pincite revproc_74_30 1974_2_cb_483 established subsidiary asset classes for various industries asset class was established for subsidiary_assets used in the food and beverage manufacturing industry an asset_guideline_period of years was provided for this class the description of the asset class included a sentence providing that special handling devices are specifically designed for the handling of particular products and have no significant utilitarian value and cannot be adapted to further or different use after changes are made in the design of the particular product handled by the special devices this sentence was not included when revproc_87_56 was published with this exception the description of asset class in revproc_74_30 is the same as the description of the asset class in revproc_87_56 in addition while revproc_62_21 included returnable containers in its description of subsidiary_assets neither revproc_74_30 nor revproc_87_56 includes this term in asset class our review of the evolution of the subsidiary asset classes indicates that like the other asset classes they were established taking into account recognized industry practices and realities when the subsidiary asset classes were created they were intended to include assets that had shorter useful lives than the other major assets used in a particular industry in addition assets that were normally depreciated by a particular industry using a time-based depreciation method that is a depreciation method expressed in terms of years were not intended to be included in a subsidiary asset class only assets meeting both of these criteria can be depreciated as subsidiary_assets accordingly taxpayer's is not includible in the subsidiary asset class unless was considered a short-lived asset in the industry and normally depreciated using a non time-based depreciation method as the legislative_history discussed above makes clear congress was concerned that taxpayers in particular industries were not electing to use the adr_depreciation system because they could recover the cost of their subsidiary_assets more rapidly using the facts and circumstances depreciation regime the record of this case does not convince us that were ever considered to be short-lived assets in the industry while bulletin_f provides a year life for presumably is more durable our presumption is buttressed by examination's finding that the useful_life of in the industry is over years with regard to depreciation methodology there is no information in the record suggesting that non time-based depreciation methods have ever been used by the industry to depreciate sec_1_167_a_-11 provides that subsidiary_assets are properly accounted for using non time-based depreciation methods has historically been depreciated over a period of years therefore does not meet the requirements for inclusion in asset class taxpayer argues that its is described and therefore includible in asset class because its are specialized materials handling devices palletized containers and returnable containers we disagree with this contention are not specialized materials handling devices is not the only that can be stored in more importantly as noted in revproc_74_30 specialized materials handling devices are assets whose useful_life is impacted by changes in the materials or products being handled by the assets is not a product likely to undergo a change in design that would render existing obsolete further the expanding industry provides a ready market for unwanted in addition we are uncertain whether assets that number in the can be considered to be specialized materials handling devices nor are palletized containers an asset is not a palletized container simply because it is transported on pallets the term palletized refers to the design of the asset rather than to its means of transport with regard to the other descriptive terms in asset class returnable pallets and fish processing equipment clearly have no application to as previously mentioned the term returnable containers has never been used in asset class while this term was used in revproc_62_21 this revenue_procedure has been explicitly superseded see revproc_72_10 superseding revproc_71_25 and rev_proc revproc_71_25 superseding rev_proc sec_1 a - b ii indicates that the asset classes set forth in revenue procedures are subject_to revision by subsequent revenue procedures accordingly we conclude that taxpayer’s is not described in asset class and therefore is includible in asset class for depreciation purposes finally taxpayer has alleged that revrul_58_77 1958_1_cb_118 concerns the revenue_ruling involves the manufacturer of a product sold to customers in large durable containers with a useful_life of approximately years while this revenue_ruling does not address asset classification for depreciation purposes it should be noted that the durable containers at issue were cable spools rather than as alleged by taxpayer we note that in the petitioner a depreciated its over a 20-year period case development hazards and other considerations if you have any questions regarding this field_service_advice please call paul f kugler associate chief_counsel passthroughs special industries by charles b ramsey chief branch office of associate chief_counsel passthroughs special industries
